DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15, 17-20 re rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10-11, 13-17 of U.S. Patent No. 10,606,888 (herein, ‘888). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of instant application:
Claim 1 of this application
Claim 1 of ‘888
An apparatus comprising a non-volatile machine-readable medium storing a program having instructions which when executed by a processor will cause the processor to manufacture an image 
detecting an object in the digital image; 
recognizing the object; 


a program having instructions which when executed by a processor will cause the processor to manufacture an inventory of image products from frames 
the still images in the digital video work from which the audio is produced, 
the instructions of the program for: detecting objects in each frame's image;  
recognizing the objects;  


assigning metadata to the objects, the object metadata linking spoken lines and sound in audio from the digital video work to the corresponding object in the frame's image which produces the spoken lines 
and sound;  

generating at least one cryptographic hash of the object metadata; and 
writing the hash to a node of a transaction processing network.
for each frame, generating at least one cryptographic hash of the object metadata;  and 
writing the hash to a node of a transaction processing network.



Claim 2 of the instant application corresponds to claim 2 of ‘888 Patent.
Claim 3 of the instant application corresponds to claim 2 of ‘888 Patent.
Claim 4 of the instant application corresponds to claim 4 of ‘888 Patent.
Claim 5 of the instant application corresponds to claim 1 of ‘888 Patent.
Claim 7 of the instant application corresponds to claim 5 of ‘888 Patent.
Claim 8 of the instant application corresponds to claim 6 of ‘888 Patent.
Claim 9 of the instant application corresponds to claim 7 of ‘888 Patent.
Claim 10 of the instant application corresponds to claim 8 of ‘888 Patent.

Regarding claim 11 of instant application:
Claim 11 of this application
Claim 10 of ‘888
A process for manufacturing an image product from a digital image, the process comprising: 



of a digital video work, each frame comprising a still image in sequence in 
the still images in the digital video work from which the audio is produced, 
the process comprising: 
detecting objects in each frame's image;  recognizing the objects;  

assigning metadata to the objects, the object metadata linking spoken lines and sound in audio from the digital video work to the corresponding object in the frame's image which produces the spoken lines and sound; 
generating at least one cryptographic hash of the object metadata; and 
writing the hash to a node of a transaction processing network.
for each frame, generating at least one cryptographic hash of the 
object metadata;  and 
writing the hash to a node of a transaction processing network.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘888. In conclusion, claim 11 of the instant application is anticipated by claim 10 of ‘888 in that claim 10 of ‘888 contains all the limitations of claim 11 of the instant application. The instant application claim is 
Claim 12 of the instant application corresponds to claim 11 of ‘888 Patent.
Claim 13 of the instant application corresponds to claim 11 of ‘888 Patent.
Claim 14 of the instant application corresponds to claim 13 of ‘888 Patent.
Claim 15 of the instant application corresponds to claim 10 of ‘888 Patent.
Claim 17 of the instant application corresponds to claim 14 of ‘888 Patent.
Claim 18 of the instant application corresponds to claim 15 of ‘888 Patent.
Claim 19 of the instant application corresponds to claim 16 of ‘888 Patent.
Claim 20 of the instant application corresponds to claim 17 of ‘888 Patent.

Claims 6, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,606,888 (herein, ‘888) in view of US 2010/0029380 by Rhoads et al.
Regarding claim 6 of instant application, claim 1 of ‘888 teaches the claimed as discussed above but fails to teach the apparatus wherein the digital image is a scan of an analog image. 
Rhoads et al. discloses the apparatus wherein the digital image is a scan of an analog image (paragraph 0049, 0052, 0068 teaches digital image from analog image)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the digital image 
Claim 16 of the instant application rejected for the same reason as discussed in the corresponding claim 6 above.

Claims 1-4, 6-14, 16-20 re rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 13, 16, 17, 19, 20-21, 26, 28 of U.S. Patent No. 10,289,915 (herein, ‘915). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of instant application:
Claim 1 of this application
Claim 1 of ‘915
An apparatus comprising a non-volatile machine-readable medium storing a program having instructions which when executed by a processor will cause the processor to manufacture an image product from a digital image, the instructions of the program for: 
detecting an object in the digital image; 
recognizing the object; 

An apparatus comprising a non-volatile machine readable medium storing 
a program having instructions which when executed by a processor will cause the processor to manufacture an inventory of image products from frames of a digital video work, each frame comprising a still image in sequence in the work, the digital video work including audio which corresponds to objects in 

the instructions of the program for: assigning metadata to each frame of the 
digital video work, the frame metadata including an identification of the work, 
provenance of the work, and an identification of the frame within the work;  
detecting objects in each frame's image;  recognizing the objects;  


assigning metadata to the objects, including location in the frame and recognition of the object, the object metadata further linking spoken lines and sound in audio from the digital video work to the corresponding object in the frame's image which produces the spoken lines and sound;  
generating at least one cryptographic hash of the object metadata; and 
writing the hash to a node of a transaction processing network.
for each frame, generating a 
cryptographic hash of the frame's image, the frame metadata, and the object 
metadata;  



It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘915. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘915 in that claim 1 of ‘915 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘915 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘915. That is, claim 1 of the instant application is anticipated by claim 1 of ‘915.
Claim 2 of the instant application corresponds to claim 1 of ‘915 Patent.
Claim 3 of the instant application corresponds to claim 1 of ‘915 Patent.
Claim 4 of the instant application corresponds to claim 4 of ‘915 Patent.
Claim 6 of the instant application corresponds to claim 2 of ‘915 Patent.
Claim 7 of the instant application corresponds to claim 5 of ‘915 Patent.
Claim 8 of the instant application corresponds to claim 6 of ‘915 Patent.
Claim 9 of the instant application corresponds to claim 11 of ‘915 Patent.
Claim 10 of the instant application corresponds to claim 13 of ‘915 Patent.

Regarding claim 11 of instant application:
Claim 11 of this application
Claim 16 of ‘915

detecting an object in the digital image; recognizing the object; 

A process for manufacturing an inventory of image products from frames of a digital video work, each frame comprising a still image in sequence in the work, the digital video work including audio which corresponds to objects in the still images in the digital video work from which the audio is produced, the process comprising: 
assigning metadata to each frame of the digital video work, the frame metadata including an identification of the work, provenance of the work, and an identification of the frame within the work;  
detecting objects in each frame's image;  recognizing the objects;  
assigning object metadata to the object, the object metadata linking sound to the object in the digital image which produced the sound; 
assigning metadata to the objects, including location in the frame and recognition of the object, the object metadata further linking spoken lines and sound in audio from the digital video work to the corresponding object in the frame's image;  

writing the hash to a node of a transaction processing network.
for each frame, generating a cryptographic hash of the frame's image, the frame metadata, and the object metadata;  
writing the hash to a node of a transaction 
processing network.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘915. In conclusion, claim 11 of the instant application is anticipated by claim 16 of ‘915 in that claim 16 of ‘915 contains all the limitations of claim 11 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 16 of ‘915 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 11 is generic to all that is recited in claim 16 of ‘915. That is, claim 11 of the instant application is anticipated by claim 16 of ‘915.
Claim 12 of the instant application corresponds to claim 16 of ‘915 Patent.
Claim 13 of the instant application corresponds to claim 16 of ‘915 Patent.
Claim 14 of the instant application corresponds to claim 19 of ‘915 Patent.
Claim 16 of the instant application corresponds to claim 17 of ‘915 Patent.
Claim 17 of the instant application corresponds to claim 20 of ‘915 Patent.
Claim 18 of the instant application corresponds to claim 21 of ‘915 Patent.
Claim 19 of the instant application corresponds to claim 26 of ‘915 Patent.
Claim 20.
Claims 5, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,289,915 (herein, ‘915) in view of US 2010/0074590 by Momosaki.
Regarding claim 5 of instant application, claim 1 of ‘915 teaches the claimed as discussed above but fails to teach the apparatus wherein the digital image is a scan of an analog image. 
Momosaki discloses the apparatus wherein the digital image is a still image (paragraph 0029-0030)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the apparatus wherein the digital image is a still image, as taught by Momosaki into claim 1 of ‘915 because such incorporation would allow a user more options to have different images, thus increase user accessibility of the system.
Claim 15 of the instant application rejected for the same reason as discussed in the corresponding claim 5 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0106806 by Folta et al. in view of US 2010/0074590 by Momosaki and US 2008/0243898 by Gormish et al.

Regarding claim 1, Folta et al. discloses an apparatus comprising a non-volatile machine-readable medium storing a program having instructions which when executed by a processor will cause the processor to manufacture an image product from a digital image (fig. 7), the instructions of the program for: 
detecting an object in the digital image; 
recognizing the object; 
assigning object metadata to the object (Abstract, fig. 7, paragraph 0039, 0042);
Folta et al. fails to disclose
the object metadata linking sound to the object in the digital image which produced the sound; 
generating at least one cryptographic hash of the object metadata; and 
writing the hash to a node of a transaction processing network
Momosaki discloses 
the object metadata linking sound to the object in the digital image which produced the sound (paragraph 0049-0051, 0093-0096); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the object metadata linking sound to the object in the digital image which produced the sound, as taught by Momosaki into the system of Folta et al., because such incorporation would allow more options to a user by providing audio with video, thus increase user flexibility of the system.
Folta et al. and MOmosaki fail to disclose
generating at least one cryptographic hash of the object metadata; and 
writing the hash to a node of a transaction processing network
Gormish et al. discloses 
generating at least one cryptographic hash of the object metadata (fig. 7); and 
writing the hash to a node of a transaction processing network (fig. 7, paragraph 0121, 0127, Table 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include generating at least one cryptographic hash of the object metadata; and writing the hash to a node of a transaction processing network, as taught by Gormish et al. into the system of Folta et al., Momoski, because such incorporation would allow a user to secure stored information, thus increase user accessibility of the system.

Regarding claim 2, the apparatus further comprising assigning image metadata to the digital image, the image metadata including an identification of the digital image and provenance of the digital image (Folta et al., Abstract, fig. 7, paragraph 0039, 0042; Momosaki, fig. 7, paragraph 0049-0051, 0093-0096).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 3, the apparatus further comprising generating at least one other cryptographic hash of the image metadata (in addition to discussion above, Gormish et al., fig. 7, paragraph 0121, 0127, Table 2).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 4, the apparatus wherein the digital image is an image from a video (in addition to discussion above, Folta et al., Abstract, fig. 7, paragraph 0019, 0039, 0042; Momosaki, paragraph 0029-0030).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 5, the apparatus wherein the digital image is a still image (in addition to discussion above, Folta et al., Abstract, fig. 7, paragraph 0019, 0039, 0042; Momosaki, paragraph 0029-0030).


Regarding claim 7, the apparatus wherein the object is a person, an animal or a good (in addition to discussion above, Folta et al., Abstract, fig. 7, paragraph 0039, 0042; Momosaki, fig. 7, paragraph 0049-0051, 0093-0096).
The motivation for combining references has been discussed in independent claim above.

Regarding claim 8, the apparatus wherein, when the object is a person, the object metadata comprises the person's name (in addition to discussion above, Folta et al., Abstract, fig. 7, paragraph 0019, 0024, 0039-0042; Momosaki, fig. 5, 7).
The motivation for combining references has been discussed in independent claim above.

Claim 11 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 12 is rejected for the same reason as discussed in the corresponding claim 2 above.
Claim 13 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 14
Claim 15 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 17 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 18 is rejected for the same reason as discussed in the corresponding claim 8 above.

Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0106806 by Folta et al., US 2010/0074590 by Momosaki and US 2008/0243898 by Gormish et al. in view of US 2010/0029380 by Rhoads et al.
Regarding claim 6, Folta et al. discloses detecting objects in each frame's image; recognizing the object; assigning metadata to the objects, Momosaki discloses the object metadata linking audio from the digital video work to the corresponding object in the frame's image which produces the audio, Gormish et al. discloses for each frame, generating at least one cryptographic hash of the object metadata; writing the hash to a node of a transaction processing network, but fail to disclose the apparatus wherein the digital image is a scan of an analog image.
Rhoads et al. discloses the apparatus wherein the digital image is a scan of an analog image (paragraph 0049, 0052, 0068 teaches digital image from analog image)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the digital image is a scan of an analog image, as taught by Rhoads et al. into the system of Folta et al., 

Claim 16 is rejected for the same reason as discussed in the corresponding claim 6 above.

Claims 9-10, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0106806 by Folta et al., US 2010/0074590 by Momosaki and US 2008/0243898 by Gormish et al. in view of US 2018/0121635 by Tormasov et al.

Regarding claim 9, Folta et al. discloses detecting objects in each frame's image; recognizing the object; assigning metadata to the objects, Momosaki discloses the object metadata linking audio from the digital video work to the corresponding object in the frame's image which produces the audio, Gormish et al. discloses for each frame, generating at least one cryptographic hash of the object metadata; writing the hash to a node of a transaction processing network, but fail to disclose the apparatus wherein the transaction processing network is a blockchain ledger.
Tormasov et al. discloses the transaction processing network is a blockchain ledger (paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the transaction processing network is a blockchain ledger, as taught by Tormasov et al. into the system of Folta et al., Momoski, and Gormish et al. because such incorporation would allow a 

Regarding claim 10, Folta et al. discloses detecting objects in each frame's image; recognizing the object; assigning metadata to the objects, Momosaki discloses the object metadata linking audio from the digital video work to the corresponding object in the frame's image which produces the audio, Gormish et al. discloses for each frame, generating at least one cryptographic hash of the object metadata; writing the hash to a node of a transaction processing network, but fail to disclose the apparatus further comprising adding a watermark to the hash value before it is written to the node.
Tormasov et al. discloses adding a watermark to the hash value before it is written to the node (paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include adding a watermark to the hash value before it is written to the node, as taught by Tormasov et al. into the system of Folta et al., Momoski, and Gormish et al. because such incorporation would allow a user to ensure security by providing transaction verification, thus increase user accessibility of the system.

Claim 19 is rejected for the same reason as discussed in the corresponding claim 9 above.
Claim 20 is rejected for the same reason as discussed in the corresponding claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484